Citation Nr: 0330548	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for pes planus with 
foot numbness.

5.  Entitlement to service connection for folliculitis.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to February 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
the claims on appeal.

After a careful review of the record, the Board concludes 
that due process mandates a remand.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied 
in accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  Particularly, the RO 
must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be 
associated with the claims file.

2.  Please obtain the following records 
from the National Archives and Records 
Administration (NARA):
?	Any relevant records, to include, 
but not limited to, deck logs and 
ship logs, for the USS Leftwich 
for the period from August 17, 
1984 to August 21, 1984, 
specifically regarding a 
helicopter accident and loss of 
life.
?	The Board is particularly 
interested in the names of the 
lost helicopter crew and the 
names of the participating rescue 
personnel, if possible.

3.  Please obtain the following clinical 
records related to the claims on appeal:
?	Treatment records from the VA 
Medical Center (VAMC) in 
Birmingham
?	Treatment records from the 
Huntsville VA Clinic
?	Treatment records from the VA 
Community Services Program in 
Huntsville

4.  The claims file, to include records 
obtained pursuant to the above, should 
be directed to a VA examiner for a 
medical opinion regarding the 
relationship between the veteran's 
complaints of sleep apnea, back 
problems, pes planus, feet numbness, 
folliculitis and sinusitis with active 
military duty.  Specifically, the 
examiner is requested to express an 
opinion as to the following:

Sleep Apnea
?	Does the record establish that the veteran's 
sleep apnea at least as likely as not (i.e., 
probability of 50 percent) had its onset 
during service or is in any other way 
causally related to service?
?	Specifically address the veteran's assertions 
that sleep apnea is medically related to PTSD 
and/or sinus complaints.

Low Back
?	Does the record establish that the veteran 
has a low back disability that at least as 
likely as not (i.e., probability of 50 
percent) had it onset during service or is in 
any other way causally related to service?
?	Specifically address whether the veteran's 
in-service complaints of back pain are 
related to his current symptomatology.

Flat Feet
?	Does the entire record covering the condition 
of the veteran's feet prior to, during, and 
subsequent to military service make it at 
least as likely as not (i.e., probability of 
50 percent) that any current disability 
represents an increase in disability of the 
underlying pre-service condition beyond the 
progress that was to naturally be expected by 
reason of the inherent character/nature of 
the condition?  If so, was any increase in 
severity due to the physical demands of 
military service?
?	Specifically address the veteran's single in-
service complaint and his current complaints 
of numbness and discuss the relationship, if 
any, between his complaints and flat feet.

Folliculitis
?	Does the record establish that the veteran's 
folliculitis at least as likely as not (i.e., 
probability of 50 percent) had its onset 
during service or is in any other way 
causally related to service?

Sinusitis
?	Does the record establish that the veteran's 
sinusitis at least as likely as not (i.e., 
probability of 50 percent) had its onset 
during service or is in any other way 
causally related to service?
?	Specifically address whether the veteran's 
in-service complaints of sinusitis are 
related to his current symptomatology.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

